Colcock, J.
delivered the opinion of the Court.
Jti this case we are unanimously of opinion, that the motion should be dismissed. The discount cannot, be supported on any ground, in the first place, the interest acquired by Davis, by his purchase at the sheriff’s sale, was, according to his own testimony, unconnected with that, which be had acquired from Gourdine by the lease. He stated in answer to a bill in equity filed by Gourdine against him, for the purpose of setting aside the sale, that he had a lease for the ferry, which adjoined the land offered for sale, and that if the same were sold, it must be sold subject to the lease; and that the sheriff stated that the same was sold subject to the defendant’s lease.” Now suppose a stranger had bought it, could he have claimed any interest in the ferry by virtue of the purchase made under such a condition 1 There could be but one answer to the question. Why then should the defendant be permitted to do so?
If however it were necessary to determine what was the interest which would have been sold by the sheriff, if nothing had been said reserving the rights of Davis, I should not hesitate to say, that the sale of the fee simple of the soil did not carry with it any right whatever in the chartered interest. It is true, that the Legislature, for the most part, grants ferries to those who own the land on both sides; but it is equally true, that they may grant them to any others, and that the owner could not, in consequence of his original right to the soil, prevent the use of the ferry. It is no more than a highway, and the Legislature is in the daily habit of taking land for these purposes. If the land taken is of any value, it may be the foundation of a claim for compensation; but it would be the public’s for the time it was so used.
It is further urged, that the claim attempted to be set off was in a different right, which I think would also have been fatal., had there been any well grounded claim; for it would have been exclusively the property of Davis. But this point, from the view which I have taken of the case, cannot arise.
Motion refused.